In an action to recover damages for wrongful death and conscious pain and suffering, defendant appeals from an order of the Supreme Court, Nassau Comity, entered August 21, 1972,- which granted plaintiff’s motion for summary judgment and set the case down for an assessment of damages. Upon the argument of this appeal it was conceded that there was no question of contributory negligence on the part of plaintiff’s intestate. Order affirmed, with $20 costs and disbursements. No opinion. 'Shapiro, Acting P. J., Gulotta, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse and to deny the motion, with the following memorandum: Under the circumstances of this case, I believe a question of fact exists as to whether there was a reasonable basis to believe that the road in question was a one-way road.